PER CURIAM: *
The attorney appointed to represent Octavio Alejandre-Mata has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Alejandre-Mata has filed a response. We have reviewed counsel’s brief and the relevant portions of the record reflected therein, as well as Alejandre-Mata’s response. We concur with counsel’s assessment that the appeal presents *388no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Alejandre-Mata’s pro se motion for appointment of new counsel is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.